Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 1 of 7 PageID #: 159




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MICHAEL JOHNSON,                                      )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-04020-JPH-MPB
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )


  ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS AND DIRECTING
                     ENTRY OF FINAL JUDGMENT

        Michael Johnson's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case IYC 19-05-0169. For the reasons explained in this Entry, Mr. Johnson's petition

 is denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563–67 (1974).




                                                  1
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 2 of 7 PageID #: 160




        B. Disciplinary Proceeding

        On May 23, 2019, Indiana Department of Correction ("IDOC") Sgt. Sutton authored a

 Report of Conduct charging Mr. Johnson with a violation of Code A-102, assault with a weapon:

        On 5/23/2019 at approx.. 12:27pm while reviewing C unit latrine hallway camera
        I clearly observed Offender Johnson, Michael #985776 holding a broom while he
        was aggressively approaching Offender Gill, Jackson #269560. Offender Gill and
        Offender Johnson then engaged in a physical altercation with both offenders
        striking each other with closed fists. They then both fell to the floor and continued
        to strike each other. At approximately 12:28pm the offenders were separated by
        other offenders. Offender Johnson was then placed in mechanical wrist restraints
        and escorted to the shift office for photographs then to RSH pending a 102A
        conduct report.

 Dkt. 10-1.

        On May 24, 2019, Mr. Johnson received a Notice of Disciplinary Hearing Screening Report

 notifying him of the charge. Dkt. 10-2. Mr. Johnson pled not guilty and requested a lay advocate.

 Id. He requested to call Offender Jackson Gill to ask "was [Johnson] the one who assaulted you?

 Did you get hit with a broom? What are your scratches from?" Id. Mr. Johnson also requested

 physical evidence of his evaluation from the nurse. Id. Offender Gill answered Mr. Johnson's

 questions stating that Johnson did not assault him, he was not hit with a broom, and his scratches

 were from an altercation he had a week prior. Dkt. 10-4.

        The disciplinary hearing officer ("DHO") reviewed video of the incident and provided the

 following detailed summation that the Court copies here:




                                                 2
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 3 of 7 PageID #: 161




 Dkt. 10-5. The Court has reviewed the video footage provided for in camera review and finds

 that the summation provided accurately depicts the events that occurred. See dkt. 14.

        Mr. Johnson's hearing was held on June 2, 2019, and he made the following statement:

 "Offender states that he never hit the other offender with the broom stick. Offender also states that




                                                  3
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 4 of 7 PageID #: 162




 the 102A doesn't fit the conduct report." Dkt. 10-3. The DHO considered the staff report, the

 offenders' statements, video, and photographs after the incident and found Mr. Johnson guilty. Id.

 Mr. Johnson's sanctions included the deprivation of 150 days earned-credit time. Id.

         Mr. Johnson appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 neither appeal was successful. Dkt. 10-7; dkt. 10-8. He then filed a petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254. Dkt. 1.

         C. Analysis

         Mr. Johnson asserts three grounds for habeas relief in his petition: (1) that the conduct

 report does not support his charge of a violation of Code A-102 assault with a weapon; (2) the

 other offender involved in the incident stated that he was not hit with a weapon or assaulted; and

 (3) the reporting officer stated he observed the offenders in a fight "striking each other with closed

 fist[s]." Dkt. 1 at 2–3.

         On January 23, 2020, Mr. Johnson filed a reply brief and raised new grounds for the first

 time. 1 Dkt. 16. The respondent filed a response on January 31, 2020, and argued that these grounds

 are barred. Dkt. 17. The Court agrees with the respondent because "[a]rguments raised for the first

 time in a reply brief are waived." Stechauner v. Smith, 852 F.3d 708, 721 (7th Cir. 2017).

 Therefore, the Court will only address the three grounds raised in Mr. Johnson's petition in its




 1 Mr. Johnson argues that the conduct report and its description of the events do not mention the
 use of a weapon or bodily waste and does not support the charge in accordance with IDOC policy.
 Dkt. 16 at 1. Mr. Johnson pointed out the Deputy Warden made an error in the response to his
 appeal by stating "All paperwork for, evidence and documentation for IYC 19-05-0169, 215 (Class
 B) and unauthorized possession of property has been received and reviewed." Id. 1–2. This was
 not his charged offense. The Court notes that this appears to be a clerical error as the response does
 indicate violation of Code A-102 and explains the definition of the charge in the following
 paragraph. Dkt. 10-8. Mr. Johnson argues that Code A-102 is vague and forces people of ordinary
 intelligence to guess at the its meaning. Dkt. 16 at 2–3.
                                                   4
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 5 of 7 PageID #: 163




 analysis of the merits. The Court construes these three grounds as challenges to the sufficiency of

 the evidence to support Mr. Johnson's conviction.

        Mr. Johnson argues that because "the reporting staff says that while reviewing the camera

 he clearly only observed [Johnson] holding a broom [and] [h]e never states in the description of

 the incident that [Johnson] struck an offender with it, or even that [he] swung it at an offender[,]"

 the conduct report does not support the charge. Dkt. 1 at 2. Additionally, he argues that the

 evidence is insufficient because the other offender involved stated that he was never hit or

 assaulted and did not have serious bodily injury and because with the reporting officer said that he

 observed the offenders striking each other with closed fists. Id.

        Courts may not reweigh evidence already presented at a prison disciplinary hearing. Viens

 v. Daniels, 871 F.2d 1328, 1328 (7th Cir. 1989). "[A] hearing officer’s decision need only rest on

 'some evidence' logically supporting it and demonstrating that the result is not arbitrary." Ellison,

 820 F.3d at 274 (7th Cir. 2016); see Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012)

 ("The some evidence standard . . . is satisfied if there is any evidence in the record that could

 support the conclusion reached by the disciplinary board.") (citation and quotation marks omitted).

 The "some evidence" standard is much more lenient than the "beyond a reasonable doubt"

 standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether

 there is any evidence in the record that could support the conclusion reached by the disciplinary

 board." Hill, 472 U.S. at 455-56. The conduct report "alone" can "provide[ ] 'some evidence' for

 the . . . decision." McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999). Nonetheless, in a

 safeguard against arbitrary revocation of an inmate's good-time credits, a court must "satisfy

 [itself] that the evidence the board did rely on presented 'sufficient indicia of reliability.'" Meeks

 v. McBride, 81 F.3d 717, 720 (7th Cir. 1996). To challenge the reliability of evidence introduced



                                                   5
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 6 of 7 PageID #: 164




 during a prison disciplinary hearing, there must be "some affirmative indication that a mistake may

 have been made." Webb v. Anderson, 224 F.3d 649, 653 (7th Cir. 2000).

        Mr. Johnson argues that the offense he was charged with violating was labeled "assault

 with a weapon." But Offense Code A-102 is categorized as "battery" and defined as "[k]nowingly

 or intentionally touching another person in a rude, insolent, or angry manner; or in a rude, insolent,

 or angry manner placing any bodily fluid or bodily waste on another person." Dkt. 10-10 at 1.

 Under this definition, the Court finds that some evidence exists to support the DHO's decision that

 Mr. Johnson battered the other offender, regardless of whether he hit him with a broom.

        The DHO relied on the conduct report which described the physical altercation and the

 video footage that captured Mr. Johnson carrying the broom while approaching the other offender

 and the two engaging in a fist fight. The DHO reviewed, and the Court has examined, the

 photographic evidence of the offenders after the incident and of Mr. Johnson holding the broom.

 Dkt. 11. The statements from Offender Gill and Mr. Johnson were considered by the DHO. Mr.

 Johnson argues that the DHO's outcome should have been different because of these statements

 and the description provided by the reporting officer in the conduct report. This asks the Court to

 reweigh the evidence, which it cannot. Viens, 871 F.2d at 1328. Further, the DHO is not required

 to believe these statements over the other evidence in this incident, such as the photographs and

 video. It is solely the province of the DHO to make credibility and comparative weight decisions.

        The Court finds that Mr. Johnson's conviction was supported by sufficient evidence, and

 as such, he is not entitled to the relief he seeks on these grounds.

        D. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,



                                                   6
Case 1:19-cv-04020-JPH-MPB Document 19 Filed 04/21/21 Page 7 of 7 PageID #: 165




 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Johnson to the relief he seeks.

 Accordingly, Mr. Johnson's petition for a writ of habeas corpus is denied and this action is

 dismissed with prejudice.

        Judgment consistent with this Entry shall now issue.

 SO ORDERED.

 Date: 4/21/2021




 Distribution:

 MICHAEL JOHNSON
 985776
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 David Corey
 INDIANA ATTORNEY GENERAL
 david.corey@atg.in.gov




                                                  7
